     Case 2:19-cv-02016-KJM-JDP Document 28 Filed 12/11/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   HARTFORD UNDERWRITERS                      )       Case No.:    2:19-cv-02016-KJM-JDP
     INSURANCE COMPANY,                         )       Assigned to: Hon. Kimberly J. Muller
11
                                                )
12                                 Plaintiff,   )       Magistrate Judge:
                                                )       Hon. Jeremy D. Peterson
13
     v.                                         )       [PROPOSED] ORDER GRANTING
14                                              )       JOINT STIPULATION TO
     AMERICAN JANITORIAL &                      )       CONTINUE SETTLEMENT
15                                                      CONFERENCE
     MAINTENANCE SERVICES INC.                  )
16                     Defendant.               )       Action Filed: October 4, 2019
                                                )
17
                                                )
18

19         The Court having considered the parties JOINT STIPULATION TO
20   CONTINUE SETTLEMENT CONFERENCE; and there being good cause to
21   grant the relief requested as requested in the Stipulation; now therefore: IT IS
22   HEREBY ORDERED the new date to complete the settlement conference is
23   April 2, 2021.

24
     Dated: December 10, 2020                   _____________________________________
25                                              CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                    1
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO CONTINUE SETTLEMENT CONFERENCE
     2506922v.1
